DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 34 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 August 2021.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-29, 31-33, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is the sole independent claim pending.  Or convenience, claim 22 is reproduced below.

    PNG
    media_image2.png
    421
    576
    media_image2.png
    Greyscale


As is evidenced above, claim 22 requires one to use “a nucleic acid probe susceptible to the collateral cleavage activity”.  It is less than clear if the “nucleic acid probe” is complementary to any sequence in the assay, e.g., any genomic sequence or the “target nucleic acid molecules”, much less specify that the probe is DNA, or RNA, or that it can be either or neither, e.g., an artificial sequence.  If the “nucleic acid probe” can bind to the “target nucleic acid molecules” it is less than clear as to how probe can act/interact with the “guide RNA”.  Likewise, if the “nucleic acid probe” can bind/has bound to any sequence in the genome that harbors the target nucleic acid and is subsequently cleaved by the Cas12 protein, it stands to reason that the resulting fragments would still be bound to a sequence in the genome and one would not be able to readily determine if the (unlabeled) probe has been cleaved or not.
Claims 24-29, 31-33, and 36-37, which depend from claim 22, fail to overcome this issue and are similarly rejected.

Claim 22 is indefinite with respect to what one is to do with the provided mixture.  As presently worded, the method comprises but two steps- “providing a mixture” and “determining whether the probe has transitioned from the first state to the second state”.  The claim is arguably incomplete as the “mixture” has not been combined with any sample suspected of “contain[ing] a target sequence of interest”.  While claims  25-29 make reference to the target nucleic acid having been amplified via an amplification method, there is still no requirement that the sample and mixture be combined, much less be combined and acted upon.

In addition to the above, it is unclear if the “target sequence of interest” can be either RNA or DNA, or whether it can only be DNA, or whether it an be both, DNA and RNA.  In addition , it is unclear if the “nucleic acid probe” can be one that has secondary structure, e.g., loop, hairpin, etc., or whether it can only be in the form of a linear, double-stranded DNA sequence of a particular length.

Claims 24-29, 31-33, and 36-37, which depend from claim 22, fail to overcome this issue and are similarly rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24-29, 31-33, and 36-37 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As set forth in claim 22, the “guide RNA [ ] specifically hybridizes with the target sequence of interest present in the target nucleic acid molecules, wherein the collateral cleavage activity is activated when the specific hybridization occurs”.  Also, claim 22 specifies that the “nucleic acid probe [is] susceptible to the collateral cleavage activity, so that the nucleic acid probe has a first uncleaved state and a second cleaved state, and it transitions from the first uncleaved state to the second cleaved state when the collateral cleavage activity is activated”.
As can be seen in applicant’s Figures 7 and 12, the Cas12 proteins will cleave the nucleic acid probe both when the sample is one that comprises either a dsDNA substrate or a negative control.

    PNG
    media_image3.png
    320
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    430
    728
    media_image4.png
    Greyscale

As presently worded, the claimed method does not address the issue of detecting a transition between first and second state of the probe when there is no target present versus when there is target present.  While it is evident that the Cas12 proteins are more active when the target is present, they are still quite active and cleave the DNA probe when the assay is one of a negative control.  As seen in the case of HkCas12a (FIG 12), as well as for Hk, Lb, and Lb4 (FIG. 7), the level of probe converted/transitioned to the “second cleaved state” for the negative control is nearly equal to the level of probe converted when the target is present. 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 22, 24-29, 31-33, and 36-37 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Response to argument
At page 5 of the response of 03 August 2022, hereinafter the response, applicant’s representative asserts that the claimed method is both definite and enabled.  As asserted to therein:
Specifically, the present claims, among other things, are clear as to the target nucleic
acid molecules, target sequences of interest, a guide RNAs interaction with those components, and the role of collateral cleavage in determining the presence of a target nucleic acid in a sample.

     Accordingly, Applicant submits the present claims are definite, fully described by the
specification and fully enabled. Applicant requests the rejections be reconsidered and withdrawn.

In view of the above analysis and in the absence of convincing evidence to the contrary, the claimed method is deemed to  be both indefinite and non-enabled.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634